IN THE SUPREME COURT OF IOWA
                              No. 06–0799

                          Filed March 13, 2009


LARSON MANUFACTURING COMPANY, INC.,
and ATLANTIC MUTUAL COMPANIES,

      Appellants,

vs.

JULIE THORSON,

      Appellee.


      Appeal from the Iowa District Court for Polk County, Carla T.

Schemmel, Judge.



      Employer and its workers’ compensation carrier appeal from the

district court’s decision denying a stay of the enforcement of a judgment.

AFFIRMED.



      Jeffrey W. Lanz of Huber, Book, Cortese, Happe & Lanz, P.L.C.,

West Des Moines, for appellants.


      Mark S. Soldat of Soldat & Parrish-Sams, P.L.C., West Des Moines,

for appellee.
                                           2

PER CURIAM.

       This is our third occasion to consider a dispute in a workers’

compensation case involving a cumulative injury claim asserted by Julie

Thorson against her employer, Larson Manufacturing, Inc., and its

workers’ compensation insurance carrier, Atlantic Mutual.1 In Thorson v.
Larson Mfg., Inc., 682 N.W.2d 448 (Iowa 2004) (Thorson I), we reversed

the Iowa workers’ compensation commissioner’s ruling that excluded a

medical opinion offered by Thorson, and remanded to the agency for

further proceedings.        The commissioner’s remand decision awarded

benefits to Thorson, and Larson sought judicial review.2                  During the

pendency of the judicial review proceedings in the district court, Thorson

filed a motion for entry of a judgment on the workers’ compensation

award under Iowa Code section 86.42 (2005). Larson resisted the motion

and requested a stay of execution on any judgment entered, contending

Thorson should not be permitted to enforce the workers’ compensation

award until after judicial review of the commissioner’s decision was

concluded.     After a hearing, the district court entered judgment and

denied Larson’s request for a stay. Larson filed a notice of appeal from

the judgment, and posted a supersedeas bond.
       Larson contends the district court erred in failing to stay the

enforcement of Thorson’s judgment pending completion of the judicial

review of the commissioner’s remand decision. First, Larson asserts the

district court erred in failing to consider the likelihood that the alleged

       1Inthe interest of brevity, references to “Larson” in this opinion shall refer to
both Larson and Atlantic Mutual.

       2We  recently affirmed in part and reversed in part the commissioner’s remand
decision. See Larson Mfg., Inc. v. Thorson, ____N.W.2d ____ (Iowa 2009) (Thorson II)
(affirming all aspects of the commissioner’s decision except the order requiring the
employer to pay for more than one medical examination under Iowa Code section
85.39).
                                          3

legal and factual errors made by the commissioner would be reversed in

the separate judicial review proceeding that was pending in the district

court at the time the stay was requested. We review the district court’s

ruling on the request for a stay under Iowa Code section 17A.19(5) for

abuse of discretion. Grinnell Coll. v. Osborn, 751 N.W.2d 396, 398 (Iowa

2008). Our review of the record discloses the district court did balance

the factors enumerated in section 17A.19(5), including the extent to
which Larson was likely to prevail in the judicial review proceeding, in

deciding to deny the stay.        Our decision recent decision in Thorson II,

____ N.W.2d at ____ (Iowa 2009), reveals the district court’s correct

assessment of the insubstantial likelihood that Larson would prevail in

the judicial review proceeding, and we find no abuse of discretion in the

court’s consideration and balancing of this factor.

       Second, Larson claims the denial of the requested stay was

erroneous because the district court failed to give proper weight to the

irreparable injury Larson would suffer if it were required to satisfy the

judgment in advance of any reversal of the commissioner’s decision on

judicial review. The notion of irreparable injury flowing from the denial

of the stay is now entirely academic, as Larson filed a supersedeas bond
in this appeal, and did not satisfy any part of the judgment before our

decision in Thorson II resolved all issues raised in the judicial review

proceeding.3     “In general, an action is moot if it no longer presents a

        3We recently considered the standard to be applied by the court when ruling on

a request for a stay of execution or enforcement of a judgment based on a workers’
compensation award while judicial review proceedings are pending. See Grinnell Coll. v.
Osborn, 751 N.W.2d 396 (Iowa 2008). Notwithstanding our conclusion the issues raised
in that case were moot, we decided them under an exception to the mootness doctrine
for cases presenting issues that are likely to evade review. 751 N.W.2d at 399 (noting
that controversies arising from the interplay between Iowa Code section 17A.19(5) and
Iowa Code section 86.42 would continue to evade review in the absence of an
authoritative adjudication by this court). Having addressed in Osborn the factors to be
considered by the court in weighing the respective interests of the parties requesting
                                      4

justiciable controversy because the issues involved have become

academic or nonexistent.” Buchhop v. Gen. Growth Props. & Gen. Growth

Mgmt. Corp., 235 N.W.2d 301, 302 (Iowa 1975). We decline to issue an

opinion which would be of no force or effect on this issue in the

underlying controversy.

        Third, Larson claims it was deprived of a property interest without

due process of law under the United States Constitution and the Iowa
Constitution when the district court denied the stay. The essence of this

claim is that the denial of a stay “rendered [Larson’s] statutory right to

judicial review of [the commissioner’s remand decision] ineffective”

because Larson would have been unable to recover from Thorson any

amount paid to satisfy the judgment if the court on judicial review had

reversed the commissioner’s award of benefits.          As we have already

noted, Larson posted a supersedeas bond in this case, and we find no

evidence in the record tending to establish Larson satisfied any part of

the judgment before judicial review of the commissioner’s remand

decision was concluded by our decision in Thorson II.            Accordingly,

principles of judicial restraint supporting the mootness doctrine lead us

to refrain from deciding this issue as well.
        AFFIRMED.

        All justices concur except Wiggins and Baker, JJ., who take no

part.

        This opinion is not to be published.




____________________________
and opposing a stay, we find no compelling reason to apply the exception to the
mootness doctrine in this case.